FILED
                             NOT FOR PUBLICATION                             MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PETER MICHAEL PALMER,                            No. 11-15486

               Plaintiff - Appellant,            D.C. No. 3:10-cv-08209-JAT

  v.
                                                 MEMORANDUM *
GLENN A. SAVONA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Peter Michael Palmer appeals pro se from the district court’s order

dismissing his 42 U.S.C. § 1983 action alleging malicious prosecution and abuse of

process for failure to comply with court orders and failure to prosecute. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Ferdik

v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (failure to comply with court

orders); Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986) (failure to

prosecute). We affirm.

      The district court did not abuse its discretion in dismissing the action

without prejudice because Palmer failed to respond to its order requiring him to

provide information to the clerk’s office necessary to effectuate service of process,

failed to respond to the court’s order to show cause, and failed to appear at the

show cause hearing. See Ferdik, 963 F.2d at 1260-61 (listing factors to consider);

Malone v. U.S. Postal Serv., 833 F.2d 128, 132-33 (9th Cir. 1987) (consideration

of alternative sanctions can include a warning that failure to comply with court

order could lead to dismissal); Ash v. Cvetkov, 739 F.2d 493, 496-97 (9th Cir.

1984) (dismissal for lack of prosecution was not an abuse of discretion even after

relatively short period of delay, particularly where the dismissal was without

prejudice).

      We decline to address issues raised for the first time on appeal, including

Palmer’s challenge to the district court’s order directing service of process by the

U.S. Marshal. See United States v. Alisal Water Corp., 370 F.3d 915, 923 (9th Cir.

2004) (noting general rule that courts of appeal will not consider arguments raised


                                           2                                     11-15486
for the first time on appeal).

      AFFIRMED.




                                 3   11-15486